
	

114 HRES 18 IH: Expressing support for designation of January 7, 2015, as “National Be Active at Work Day”.
U.S. House of Representatives
2015-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 18
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2015
			Ms. Michelle Lujan Grisham of New Mexico submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Expressing support for designation of January 7, 2015, as National Be Active at Work Day.
	
	
		Whereas physical inactivity is a major contributor to the development of obesity, cardiovascular
			 disease, diabetes, and other chronic diseases;
		Whereas sitting for long periods of time at work is a risk factor for obesity, cardiovascular
			 disease, metabolic diseases, and other chronic conditions;
		Whereas less than 25 percent of jobs require physical activity and jobs that require primarily
			 sedentary work have become increasingly common;
		Whereas exercise performed outside of work does not fully counteract the negative impacts of
			 sitting all day;
		Whereas stair climbing burns calories at a high rate, enhances cardiovascular fitness, and promotes
			 healthy lungs;
		Whereas walking throughout the day improves cardiovascular health, lowers the risk of obesity, and
			 related diseases;
		Whereas stretching improves circulation, increases range of motion, and alleviates stress;
		Whereas individuals with physical disabilities can often participate in physical activity
			 throughout the work day with minor modifications;
		Whereas all of these activities generally require no special equipment and can be performed by most
			 people regardless of their fitness level;
		Whereas many people start the new year with resolutions to improve their health;
		Whereas there is a growing effort to encourage people to make small changes in their lives to
			 improve their health; and
		Whereas January 7, 2015, would be an appropriate date to designate as National Be Active at Work Day: Now, therefore, be it
	
		That the House of Representatives—
			(1)supports the designation of National Be Active at Work Day; and
			(2)encourages the people of the United States to observe the day with the appropriate activities.
			
